Exhibit SHARE TRANSFER AGREEMENT BETWEEN Brian Pak-Lun Mok AND Chunfeng Tao Date: April 2, 2010 THIS SHARE TRANSFER AGREEMENT (this "Agreement") is made on April 2, 2010 by and among Brian Pak-Lun Mok (the "Transferor") and the individual listed in Schedule A hereto (the "Transferee"). The Transferor and the Transferee are collectively referred to as the "Parties" and each of them as a "Party". Whereas, the Transferor holds 50,000 ordinary shares in Apex Smart Limited (the "Company") and is the sole registered shareholder of the Company; the Company is one of the registered shareholders of Delight Reward Limited, a British Virgin Islands Company, which intends to complete a business combination with a public shell company traded on the Over the Counter Bulletin Board (the "Listed Company"). Whereas, the Transferee has contributed to the wealth growth of the Transferor through the growth of the Company, the Listed Company, Delight Reward Limited and their PRC subsidiaries and affiliates (collectively with the Company, the "Group"). In consideration of the Transferee' contributions and as an incentive to the Transferee to continue his/her commitment to the Group, the Transferor has agreed to grant to the Transferee, and the Transferee has agreed to accept from the Transferor, an option (the "Option") to purchase certain number of ordinary shares of the Company currently held by the Transferor (the "Option Shares") as set forth in Schedule A hereto, on the terms and subject to the conditions set out in this Agreement. NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises hereinafter set forth, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: 1.
